DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 1/27/2021.   Claims 1-18 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 1/27/2021 have been accepted and considered by the Examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module” and “a graph convolutional neural network (GCN) module” as recited in Claim 1 and its dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as unpatentable over “BiLSTM-Based Models for Metaphor Detection” (Sun et al., hereinafter “Sun”) in view of U.S. Pat. App. Pub. No. 20210256355 (Chen et al., hereinafter “Chen”).
With regard to Claim 1, Sun describes:
“An encoder for metaphor detection in natural language processing (NLP) comprising: (Section 3.2, the input layer encodes words into vectors, which serves as an encoder.)

    PNG
    media_image1.png
    195
    1482
    media_image1.png
    Greyscale

a control module configured to regulate the GCN representation vectors to generate an entire representation vector.”  (Section 3.2, the concatenation layer shown in Figure 2 is cited as “a control module,” as concatenating the output vectors to “regulate” them.)
Sun does not explicitly describe “a graph convolutional neural network (GCN) module configured to encode a link between a target word and a core word to generate GCN representation vectors.”
However, paragraph 56 of Chen describes a GCN that performs link prediction on input nodes, which nodes may be the word vectors of Sun.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the GCN as described by Chen into the system of Sun to better perform classification and prediction, as described in paragraph 54 of Chen.
With regard to Claim 2, Sun describes “to encode the link between the target word and the core word, feeds BiLSTM representation vectors into a [[graph]] convolutional neural network [[(GCN)]] structured to compute over a dependency tree of an input sentence.”  Section 3.2 and Figure 2 of Sun show feeding BiLSTM vectors into a network over the dependency tree of Figure 1 of Sun.
Sun does not explicitly describe “a graph convolutional neural network (GCN).”
However, paragraph 56 of Chen describes a GCN that performs link prediction on input nodes, which nodes may be the word vectors of Sun.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the GCN as described by Chen into the system of Sun to better perform classification and prediction, as described in paragraph 54 of Chen.
With respect to Claims 10 and 11, encoder Claim 1 and method Claim 10 are related as an encoder to perform the same method, with each claimed encoder function corresponding to each claimed method step. Accordingly, Claims 10 and 11 are similarly rejected under the same rationale as applied above with respect to Claims 1 and 2.

7.	Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as unpatentable over Sun in view of Chen and further in view of U.S. Pat. App. Pub. No. 20200293874 (Ji et al., hereinafter “Ji”).
With regard to Claim 5, Sun describes :
“A system for metaphor detection in natural language processing comprising: (Section 3.2 describes the system shown in Figure 2)
an encoding module configured to convert words included in a sentence into BiLSTM representation vectors; (Section 3.2, the input layer encodes words into vectors, which serves as an encoder.)
a first encoder configured to generate a first entire representation vector of a WSD resolving task; (Section 3.2, the input layer encodes words into vectors, which serves as an encoder.  The acronym “WSD” is not defined in the claim, so a broadest reasonable interpretation includes the system shown in Figure 2 of Sun.)
a second encoder configured to generate a second entire representation vector of an MD task, wherein the first and second encoders have the same network architecture as the encoder of claim 1.” (Section 3.2, the input layer encodes words into vectors, which serves as an encoder.  The acronym “MD” is not defined in the claim, so a broadest reasonable interpretation includes the system shown in Figure 2 of Sun.  Chen describes the portion of Claim 1 not described by Sun, as noted above)  and
Sun in view of Chen does not explicitly describe “a multi-task learning module configured to perform knowledge transfer between the first and second encoders.”  However, the abstract of Ji describes sharing knowledge between encoders.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the knowledge transfer as described by Ji into the system of Sun in view of Chen to apply pretrained word embeddings in one intent domain to another intent domain without retraining, as described in the abstract of Ji.
With regard to Claim 6, Sun describes “the encoding module, in order to convert the words included in the sentence into the BiLSTM representation vectors, concatenates vectors calculated by using an uncontextualized pre-trained word embedding, a contextualized word embedding, and an index embedding into a concatenated vector; (Section 3.2 and Figure 4 show concatenating three vectors into a single output) and
executes a BiLSTM network over the said concatenated vector to generate the BiLSTM representation vectors.” (Section 3.2 and Figure 4 show applying an activation function to the concatenated vector.)
Although the BiLSTM is applied in Sun before concatenation, it would have been obvious to concatenate the vectors first before input to the BiLSTM in view of the teachings of Sun.
With regard to Claim 7, Sun does not explicitly describe “the multi-task learning module comprises a task-specific classifier configured to compute a probability distribution for possible labels for each task..”  However, paragraph 102 of Chen describes that one task may be link prediction, which determines a probability of a link.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the link probability task as described by Chen into the system of Sun to apply pretrained word embeddings in one intent domain to achieve higher performance, as described in paragraph 71 of Chen.
With regard to Claim 8, Sun describes “the multi-task learning module minimizes the following loss function

    PNG
    media_image2.png
    53
    485
    media_image2.png
    Greyscale

in order to update parameters to the task-specific classifier and the first and second encoders.” Section 3.3 of Sun describes Equation 9, which is a loss function to be minimized.  Since the claim does not define the variables of the loss function, a broadest reasonable interpretation of the claimed equation reads on Equation 9.
With regard to Claim 9, Sun describes “an alternative training process is used to train the system.”  Section 4.2 of Sun describes several alternative methods for training the disclosed models.
With respect to Claims 14-18, encoder Claim 1 and method Claim 10 are related as an encoder to perform the same method, with each claimed encoder function corresponding to each claimed method step. Accordingly, Claims 14-18 are similarly rejected under the same rationale as applied above with respect to Claims 5-9.

Allowable Subject Matter
8.	Claims 3, 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited art does not appear to teach or suggest:
“the control module, in order to regulate the GCN representation vectors,
applies an activation function (e.g., a rectified linear unit (ReLU)) to the BiLSTM representation vector of the target word to generate a BiLSTM control vector and a GCN control vector, respectively;
applies the BiLSTM control vector and the GCN control vector to the BiLSTM representation vectors and the GCN representation vectors via an element-wise multiplication to generate filtered BiLSTM vectors and filtered GCN vectors, respectively; and
aggregates the filtered GCN vectors to generate the entire representation vector” as recited in Claim 3 and similarly in Claim 12.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20200160154 (Taslakian et al.) also describes encoding words in to vectors using a GCN.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656